Citation Nr: 0027961	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-11 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 1, 1995, 
for payment of dependency and indemnity compensation (DIC) 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from June 1951 to June 1955.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a determination of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
which denied the appellant's claim for an earlier effective 
date for DIC.


FINDINGS OF FACT

1.  The record shows that the veteran died on July [redacted], 1993.

2.  The RO received the appellant's VA Form 21-534 
(Application for DIC, Death Pension, and Accrued Benefits by 
a Surviving Spouse or Child) on March 14, 1995.

3.  Service connection for the cause of the veteran's death 
and, thus, entitlement to DIC benefits were granted in a 
September 1995 rating decision, effective from April 1, 1995.



CONCLUSION OF LAW

An earlier effective date for payment of DIC benefits, prior 
to April 1, 1995, is not warranted.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2000); 38 C.F.R. § 3.400(c)(2) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations

Controlling law and regulation provide that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase of compensation, 
dependency and indemnity compensation, or pension shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application thereof.  
See 38 U.S.C.A. § 5110(a) (West 1991).  With respect to a 
service-connected death after separation from service, the 
effective date of an award of DIC benefits is the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the effective date is the date of receipt of 
claim.  38 C.F.R. § 3.400(c)(2) (1999).

However, notwithstanding 38 U.S.C.A. § 5110 or any other 
provision of law, payment of monetary benefits based on an 
award of DIC compensation may not be made to an individual 
for any period before the first day of the calendar month 
following the month in which the award became effective as 
provided under 38 U.S.C.A. § 5110 or such other provision of 
law.  38 U.S.C.A. § 5111(a) (West 1991).


II.  Factual Background

The veteran's death certificate shows that the veteran died 
on July [redacted], 1993.  The RO received the appellant's claim for 
DIC benefits (VA Form 21-534) on March 14, 1995.  The RO then 
granted service connection for the cause of the veteran's 
death in a September 1995 rating decision.  In correspondence 
to the appellant, dated in October 1995, the RO informed the 
appellant that DIC benefits had been granted, effective from 
April 1, 1995.

The appellant filed for burial benefits in July 1996, payment 
for which was authorized by the RO in September 1996.

In April 1997, the appellant filed a claim for an earlier 
effective date for the grant of DIC, stating that she had not 
been aware that she could have filed for benefits retroactive 
to the date of her husband's (the veteran's) death, in July 
1993.

At her video conference before a Member of the Board 
(conducted in October 1999), the appellant testified that she 
had not filed for DIC benefits at the time of her husband's 
death because she had not been aware that she could file for 
benefits.  (Transcript (T.) at 3).  When asked by her service 
representative whether there was an additional reason why she 
had not filed at that time, the appellant stated that she had 
been sick, totally depressed and unable to function.  (T. at 
3-4).  When asked about pursuing burial benefits, the 
appellant stated that she had not filed for them until much 
later, nor had she talked to anyone at an RO prior.  (T. at 
4-5).  The appellant clarified that the veteran had not been 
treated at VA hospitals prior to his death.  (T. at 5).  
Rather, all of the veteran's treatment had been private.  Id.  
The appellant reiterated that she had truly been unaware and 
incapable of going through the paperwork of filing a claim 
that first year after the veteran's death.  (T. at 6).


III.  Analysis

The Board is sympathetic to the appellant's explanations as 
to why she did not file a claim for DIC benefits at the time 
of the veteran's (her husband's) death.  Specifically, the 
Board acknowledges the appellant's statements that she did 
not know she was so entitled and that she was in such a state 
of shock and depression that she never even had an idea as to 
the availability of benefits.  However, VA's discretion, and 
therefore the Board's discretion, as to the effective date of 
an award of DIC benefits is circumscribed by applicable law 
and regulation that preclude an effective date earlier than 
the date of receipt of the application therefor.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  As such, given the 
facts in this case and the applicable law and regulations, 
the Board finds that an effective date of March 14, 1995 is 
warranted for the grant of DIC benefits and that the 
effective date for payment of these benefits is April 1, 
1995.

As discussed above, with respect to a service-connected death 
after separation from service, the effective date of an award 
of DIC benefits is the first day of the month in which the 
veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the effective date 
is the date of receipt of claim.  See 38 C.F.R. 
§ 3.400(c)(2).

In this respect, the Board notes that service connection for 
the cause of the veteran's death was established in a 
September 1995 rating decision.  Accordingly, then, the above 
provisions of 38 C.F.R. § 3.400(c)(2) are applicable in this 
instance.  Here, a review of the record shows unequivocally 
that the appellant did not file her claim for DIC benefits 
until March 14, 1995.  The veteran died on July [redacted], 1993.  As 
such, the appellant did not file her claim within one year 
after the veteran's death.  Given that the appellant did not 
file her claim within one year of the veteran's death, the 
effective date can only be the date of receipt claim, as 
provided for by 38 C.F.R. § 3.400(c)(2).  In this regard, as 
to the date of filing of her claim, the appellant stated at 
her October 1999 video conference before a Member of the 
Board that she had not filed her claim with the RO before 
March 1995.  This is corroborated by the date stamp shown on 
the appellant's VA Form 21-534.  As such, the effective date 
of the grant of DIC benefits is March 14, 1995, i.e., the 
date the RO received the appellant's claim for benefits.

However, as to the payment of monetary benefits to the 
appellant based on the award of DIC compensation in this 
instance, such payment may not be made before the first day 
of the calendar month following the month in which the award 
became effective as provided under 38 U.S.C.A. § 5110.  See 
38 U.S.C.A. § 5111(a).  In effect, then, the appellant may 
not be paid prior to April 1, 1995, the month following the 
month in which the grant of DIC benefits became effective.  
As just discussed, the effective date for the grant of DIC 
benefits is March 14, 1995, the date of receipt of claim.

The effective date for the payment of benefits resulting from 
the grant of DIC benefits is April 1, 1995.  While the Board 
recognizes that the effective date of the grant of DIC 
benefits, March 14, 1995, could technically be considered an 
allowance of the benefit sought on appeal in this instance, 
the practical and financial effect is not what the appellant 
sought on appeal.  Accordingly, the issue has been framed to 
reflect that she is seeking an earlier effective date for the 
payment of DIC benefits.  Under the law, although the 
effective date of the grant should be March 14, 1995, no 
earlier effective date for the payment of benefits is 
appropriate prior to April 1, 1995.  




ORDER

An earlier effective date, prior to April 1, 1995, for 
payment of DIC benefits is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 

